  4:20-cv-03092-RGK-PRSE Doc # 13 Filed: 11/13/20 Page 1 of 1 - Page ID # 67




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAVID MARK HARTMAN,                                         4:20CV3092

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

LT. HUNT, DR. ROGERS, RN
GODBERSON, and RN DORSEY,

                    Defendants.


       On October 1, 2020, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. When the court’s mailing of that order
to Plaintiff was returned as undeliverable, the court entered an order on October 13,
2020, directing Plaintiff to update his address with the court within 30 days or face
dismissal of this action. To date, Plaintiff has not filed an amended complaint,
updated his address, or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 13th day of November, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
